           Case 1:20-cv-07998-JPO Document 9 Filed 11/16/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COANNE WILSHIRE,

                                   Plaintiff,

                       -against-                                     20-CV-7998 (JPO)

 L&M DEVELOPMENT PARTNERS;                                        ORDER OF SERVICE
 LARKSPUR LLC; LARKSPUR MANAGERS
 LLC; LEMLE & WOLFF CO.,

                                   Defendants.

J. PAUL OETKEN, United States District Judge:

       Plaintiff, appearing pro se, invokes the Court’s federal question jurisdiction, alleging that

Defendants violated her rights under the Americans with Disabilities Act, the Fair Housing Act,

and the Rehabilitation Act. The Court construes the complaint as also asserting claims under state

law. By order dated October 23, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the
             Case 1:20-cv-07998-JPO Document 9 Filed 11/16/20 Page 2 of 4




summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Larkspur LLC, Larkspur Managers

LLC, L&M Development Partners, and Lemle & Wolff Co. through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return

form (“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to transmit a copy of this order to Plaintiff, together with

an information package. 1




        1
            Plaintiff has consented to receive electronic service of Court documents. (ECF No. 3.)

                                                   2
          Case 1:20-cv-07998-JPO Document 9 Filed 11/16/20 Page 3 of 4




       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Larkspur LLC, Larkspur Managers LLC, L&M Development Partners, and Lemle

& Wolff Co., and deliver to the U.S. Marshals all documents necessary to effect service on these

defendants.

SO ORDERED.

 Dated:   November 16, 2020
          New York, New York

                                                             J. PAUL OETKEN
                                                         United States District Judge




                                               3
Case 1:20-cv-07998-JPO Document 9 Filed 11/16/20 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

   Larkspur LLC
   5925 Broadway
   Bronx, NY 10463

   Larkspur Managers LLC
   590 Franklin Avenue
   Mt. Vernon, NY 10550

   L&M Development Partners
   2 Park Avenue, Floor 23
   New York, NY 10016

   Lemle & Wolff Co.
   5925 Broadway
   Bronx, NY 10463
